Citation Nr: 1147067	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  07-06 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel





INTRODUCTION

The Veteran had active service from May 1965 to May 1972.  He also had a period of active duty training (ADT) from June to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Appellant's claim for service connection for the cause of the Veteran's death.  The Veteran died in May 2006.  The Appellant is the surviving spouse of the deceased Veteran.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Appellant in developing evidence pertinent to her claim for service connection for cause of the Veteran's death.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

The Appellant contends that the Veteran's death, attributable to cancer of the liver, is the result of his exposure to Agent Orange during his service in Vietnam.  

At the time of the Veteran's death, he had established entitlement to service connection for post traumatic stress disorder with alcohol abuse, evaluated as 50 percent disabling.  See March 2006 RO rating decision.  



Review of the medical record includes an August 2005 VA progress note which shows that an alcohol screening test was administered to the Veteran.  He indicated that in the past year he had used alcohol four or more times a week.  The Veteran added that on each occasion he consumed one or two drinks, and that, once a week, he would have six or more drinks.  

The Veteran was afforded a VA fee-basis medical examination in March 2006.  The Veteran at that time gave a history of mental symptoms beginning in 1966.  A notation concerning a DUI (driving under influence) offense in 1974 was made.  The Veteran reported using alcohol one time each day (amount not specified); this had began in the service.  The examiner commented that the Veteran suffered from an alcohol abuse disability that was due to his primary service-connected PTSD.  The PTSD was reported, in essence, to cause the Veteran to drink alcohol.  

In the instant case, the Veteran's Certificate of Death indicates that he died on May [redacted], 2006, at the age of 60.  The Certificate of Death also establishes that the immediate cause of the Veteran's death was liver cancer.  Hepatitis C was noted to have led to the development of the Veteran's liver cancer.  The Veteran is shown to have died at home.  An autopsy was not performed.

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The Board notes that the following medical treatise evidence is found at www.cancer.org.  

Research shows that alcohol consumption is linked to increased chance of developing certain cancers.  The more alcohol a person consumes, the higher his or her risk of developing some kinds of cancer.  Many research studies have established the relationship between alcohol use and cancer.  Risks due to cancer vary depending on the kind of cancer.  The strongest associations between alcohol use and cancer are with mouth, esophageal, laryngeal, pharyngeal, breast, and liver cancers.  Alcohol is also a primary cause of liver cancer.  

http://www.cancer.org/acs/groups/content/@healthpromotions/documents/document/acsq-017622.pdf.

The Board also observes that medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").

Therefore, in light of the above cited medical treatise evidence, the Board finds that a medical opinion, based on full review of the record and supported by stated rationale, is needed to fairly resolve the claim on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4)(i)(C) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds it particularly noteworthy that such an opinion has not to now been sought.  

The Board also observes that the Appellant claimed, as part of her March 2007 substantive appeal (see VA Form 9), that the Veteran's hepatitis C, which contributed to his death, was caused by in-service injections and dental treatment.  This contention related to a possible cause of the Veteran's death should also be addressed within the above-mentioned medical opinion.  

The Board further notes that, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, when adjudicating a claim for DIC, VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  In this case, the RO did not provide such specific notice with respect to the appellant's claim for service connection for the cause of the Veteran's death.  Accordingly, the appellant should be issued an additional notification letter pursuant to Hupp.
 
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and ensure compliance with all applicable notice and assistance requirements set forth in the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The appellant must be notified of the information and evidence needed to substantiate her claim for service connection for the Veteran's cause of death, to include (1) a statement of the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the Veteran's cause of death based on the previously service-connected disabilities; and (3) an explanation of the evidence and information required to substantiate a claim for the Veteran's cause of death claim based on a condition not yet service-connected.  See Hupp.

2.  Thereafter, the AMC/RO is requested to obtain a VA medical opinion from an appropriate specialist(s) to determine the cause of the Veteran's death.  The claims folder must be made available to the specialist(s) for review.  The specialist should pay specific attention to the death certificate, as well as any treatment records related to the claimed cause(s) of death.  The specialist is to review all treatment records (including the service treatment records), as well as the above-cited medical treatise evidence.  The specialist should then render an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's liver cancer, or any disorder causing or materially contributing to his death, was causally related to his active service or any incident therein (to include injections and dental treatment), including his service-connected PTSD with alcohol abuse.

In supplying his/her opinion, the pertinent evidence included within the Veteran's claims file should be acknowledged, as well as any other pertinent scientific evidence used to form the basis of the opinion.  All opinions expressed must be supported by complete rationale.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3.  Thereafter, the claim should be reviewed, and if the benefit sought on appeal is not granted, a Supplemental Statement of the Case (SSOC) should be issued, and the case returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


